DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 objected to because of the following informalities:  In line 1 the word “on” is misspelled and should be “one”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claims 11 and 21, the claims recite “an insulated high voltage power supply” in lines 4 and 9 respectively. However, this term is unclear as to what is being encompassed. Since High is a relative term, and the specification does not expressly disclose what High encompasses, the scope of the claim is unclear making the claim indefinite. 
  	Since claims 12-20 depend form claim 11, they contain essentially the same subject matter and are rejected for at least the same reasons. 
 	With respect to claim 2, the claims are unclear since it is drawn to a ‘high voltage generator” which is a relative term. The specification does not expressly disclose the range or define what constitutes high voltage. Since one electrode is positive and the other negative, it unclear if the high voltage is a range between the positive value and the negative value. 
Since claims 3-10 depend form claim 2, they contain essentially the same subject matter and are rejected for at least the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-5, 7-9, and 11, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dawson U.S. Patent 4,961,845.
With respect to claims 2, 11, 13,  the Dawson U.S. Patent 4,961,845 discloses in the abstract a dielectric fluid particulate matter removal device.
The device operates by causing the dielectric fluid to move through the inlet into the filter housing into the chamber of the filter (See FIG. 1, inlet 10.), and microcontroller (Claim 17). The fluid  moves ( may use a trickle pump-column 5 lines 35-36) through the sandwich of alternating positive plate, reticulated foam, negative plate, reticulated foam, positive plate, etc. See FIG. 3. The electrodes and successive chambers of reticulated foam filter and re-filter the fluid, so that by the time the fluid reaches the top of the cartridge, shown at 1 on FIG. 3, the particulates are eliminated.
The device operates by causing the dielectric fluid to move through the inlet into the filter housing into the chamber of the filter (See FIG. 1, inlet 10.) The fluid then moves through the sandwich of alternating positive plate, reticulated foam, negative plate, reticulated foam, positive plate, etc. See FIG. 3. The electrodes and successive chambers of reticulated foam filter and re-filter the fluid, so that by the time the fluid reaches the top of the cartridge, shown at 1 on FIG. 3, the particulates are eliminated. The electrical charge to each unitary electrode assembly, the positive charge and negative charge, comes from the high voltage power supply. The reference discloses a temperature sensing means in claim 18. The arrangement would be capable of removing submicron particles. 
Since the electrodes are stacked there is inherently a top and bottom plate. 
With respect to claims 3, 4, and 20, the reference further discloses the sandwiching of alternating positive plate, reticulated foam, negative plate, reticulated foam, positive plate, etc. See FIG. 3. The electrodes and successive chambers of reticulated foam filter and re-filter the fluid, so that by the time the fluid reaches the top of the cartridge, shown at 1 on FIG. 3, the particulates are eliminated.
With respect to claims 5 and 7, the reference further discloses comprising electronic control means comprising means for detecting the purity of said fluid (broadly considered a particle sensor- in claim 10).
With respect to claim 8, the reference further discloses wherein the controller circuitry is communicatively coupled to the sensor (claims 5-7 and column 7).  
With respect to claim 9, the reference discloses the controller circuitry is configured to shut-down the electrostatic fluid filtration system if the sensor detects the presence of water levels above a desired threshold level (the bridge of column 6 to 7).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dawson as applied above further in view of Roitman U.S. 2005/0269254 A1.
With respect to claim 6, the Dawson reference does not disclose the sensor is configured to determine a fluid flow rate.  
The Roitman reference discloses fluid treatment systems that comprise sensors such as particle sensors, fluid quality (contamination), and circulation or flow rate control with the control system 500 including a computer and associated components in paragraphs such as 0051 and claims such as 2, for automatic control and purity control. The sensors are configured to shut the system down if desired in paragraphs such as 0011. The reference discloses the use of sensor control systems in the art of fluid  treatment, and the added benefit of having such control and sensor arrangement being the increased control leading to a more reliable product. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Dawson reference and use the sensor and control arrangements such as in the Roitman reference, since the Roitman reference discloses the configuration would have the added benefit of automatic control and increasing purity control.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dawson as applied above further in view of Thompson U.S. Patent 5,332,485.
With respect to claim 12, the Dawson reference does not disclose an arrangement comprising one or more insulated pole connectors that electrically connect the high voltage power supply and the negative electrodes.  
The Thompson reference does disclose in figure 4 and column 6 lines 25-56, the use of buss bars having rod 82 and insulation spacers 84a… placed inside the electrodes through a hole to provide electrical connection and also proper spacing of the electrodes.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Dawson reference and use the insulated pole connectors such as disclosed by the Thompson reference, since it would yield the expected result of proving an electrical connection to the filter stack and proper spacing for the electrodes.  

Claim(s) 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson as applied above further in view of Kelada U.S. Patent 6,080,313.
With respect to claims 10 and 18, the reference does not expressly disclose further comprising a twist lock connection.  
The Kelada U.S. Patent 6,080,313 reference discloses (Bridge of column 5 to 6) that in the art of cylindrical, tube or bottle shaped filtration, filter cartridges are known to have locking mechanisms that include threaded connections, that would be considered a twist to lock in place device.  The threaded connection provided a secure water tight assembly. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Dawson reference and use the twist to lock in place assembly such as disclosed in the Kelada reference, since it would yield the expected result of providing a secure water tight assembly.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dawson as applied above further in view of Tepper U.S. Patent  7,601,262 B1.
With respect to claim 19, the Dawson reference does not expressly disclose the use of a sub-micron filter. 
The Tepper U.S. Patent  7,601,262 B1 does disclose the use of sub-micron filters in fluid purification to achieve ultra-pure fluids (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Dawson reference and use the sub-micron filter material such as disclosed in the Tepper reference, since it would yield the expected result of providing ultra-pure fluids.

Allowable Subject Matter
Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph the claims may be allowably if the 112 rejections are rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 21 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not provide motivation to combine a top ground plate electrically connected to an electrode or having a handle with the art of record. 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774